In 1983, appellee, Patricia DeCavitch, was employed by the Ajax Magnethermic Corporation ("Ajax"). However, as Ajax's business fortunes made continued employment uncertain, appellee contacted the Deane Farester Employment Agency, for the purposes of job placement. Appellee procured several interviews through Deane Farester, including an interview with appellant, Thomas Steel Strip Corporation. However, appellant did not hire appellee at that time. Appellee eventually began employment with G.F. Furniture.
Appellee continued to send out resumes in search of more remunerative employment, including the mailing of an updated resume to appellant. In January 1985, appellant contacted appellee and invited her to interview. During the course of the interviews, appellee spoke with a number of persons employed by appellant. In each interview, she expressed her desire to find a job which would provide her with security. Appellant's employees assured appellee that the company was on sound footing and would likely be around for some time. However, during these initial interviews no employee of appellant promised or guaranteed employment to appellee for any specific duration.
Shortly after the interview process, appellee received a telephone call from Lou DeNome, an employee of appellant. DeNome offered appellee a job, under several conditions. First, appellee had to come in and take a physical. Second, DeNome told appellee that she "would have to agree to stay with the company for at least two years." Finally, appellee was informed that appellant would pay the placement fee to the Deane Farester Agency but, if *Page 570 
appellee should leave before two years, she would have to pay appellant a prorated share of this fee.
Appellee agreed to these terms, although she felt that the Deane Farester Employment Agency was not entitled to the placement fee, as she had acquired the interview with appellant on her own. Nevertheless, appellee signed an agreement with appellant, promising to repay the fee if she left within two years.
At trial, appellee stated that the telephone conversation with DeNome and the fee agreement were the only sources from which she gleaned that she possessed a two-year employment contract. In addition to the fee agreement, appellee also signed an employment application of appellant, which stated "my employment may be terminated at any time for such reason not prohibited by statute."
Appellee was terminated from appellant's employ after approximately one and one-half years of employment. Appellee brought suit, alleging breach of employment contract. Appellant denied the existence of any contractual relationship other than employment at will and further stated that, if such an oral agreement had existed, appellee would be barred by the Statute of Frauds from proving the existence of the contract. Appellant raised this defense in its initial answer to appellee's complaint, in its amended answer to appellee's amended complaint, and in its motion for a directed verdict, pursuant to Civ.R. 50(A), which was made after the close of the appellee's case.
The trial court denied appellant's motion for a directed verdict. At the close of the trial, the jury found that appellant had breached the employment contract with appellee and awarded $10,573.62 in damages to appellee. Appellant timely filed a motion for judgment notwithstanding the verdict or, in the alternative a new trial, both of which were denied by the trial court. Appellant now timely appeals with the following assignments of error:
"1. The trial court erred in failing to grant defendant a directed verdict and a judgment notwithstanding the verdict on the grounds that reasonable minds could not differ in concluding that the plaintiff failed to prove the existence of a contract that was breached or a promise upon which she detrimentally relied.
"2. The trial court erred in failing to grant defendant's motion for directed verdict premised on the fact that the plaintiff's complaint for breach of an oral employment agreement of two years' duration was barred by the Statute of Frauds."
In appellant's first assignment of error, it contends that the trial court erred in failing to grant a directed verdict or judgment NOV because reasonable *Page 571 
minds could not differ in concluding that appellee was an employee at will. This argument is well taken.
As this court recently noted, the preeminent case in Ohio for determining whether an employee is an employee at will isMers v. Dispatch Printing Co. (1985), 19 Ohio St.3d 100, 19 OBR 261, 483 N.E.2d 150. See, also, McKenney v. Structural Fibers,Inc. (July 28, 1989), Lake App. No. 89-L-14-018, unreported, at 8, 1989 WL 85679. Mers, supra, states, that "[u]nless otherwise agreed, either party to an oral employment-at-will employment agreement may terminate the employment relationship for any reason which is not contrary to law." Id. at paragraph one of the syllabus. This statement reflects that general rule associated with employment at will which states that an employee may be terminated for a good reason, a bad reason or no reason at all (unless specifically barred by statute).
As appellee notes, however, Mers goes on to hold that:
"The facts and circumstances surrounding an oral employment-at-will agreement, including the character of the employment, custom, the course of dealing between the parties, company policy, or any other fact which may illuminate the question, can be considered by the trier of fact in order to determine the agreement's explicit and implicit terms concerning discharge." Id. at paragraph two of the syllabus.
Consequently, the employee can adduce facts from a variety of sources to demonstrate that the employment relationship was other than employment at will.
Appellant urges that examination of the evidence clearly indicates that this was an employment-at-will relationship and states that the trial court should have granted its motion for a directed verdict or a judgment NOV. In order to grant appellant's motion, "* * * the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, * * * [must find] that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party * * *." Civ.R. 50(A)(4).
Examination of the evidence in this cause indicates that, as a matter of law, reasonable minds could come only to the conclusion that appellee was an employee at will.
Appellee points to the fact that the company required a two-year commitment as the main support of her argument that she had at least a two-year contract. Even if appellee believed there was a two-year contract, that is not relevant to the issue before us. What is relevant is what she should have "reasonably" believed under the circumstances. Appellee signed a fee agreement *Page 572 
which clearly took into consideration the possibility that she might leave appellant's employ before the two years. (Employment at will allows equal flexibility to employees.) Moreover, appellee signed an employment application which clearly stated that she was an employee at will.
The evidence also showed that she was knowledgeable as to the actual meaning and significance of that terminology. Even the promise allegedly relied upon by appellee did not state that she would be retained for two years. Rather, DeNome's comments reflected a company policy which endorsed, as a matter of economics and optimal training benefits, the idea that employees would stay for two years. This was clearly a one-way promise. When construed with all of the facts and circumstances of this case, it does not amount to an employment contract, regardless of any perception of unfairness or inequity.
Appellant's first assignment has merit.
Appellant's second assignment argues that, even if,arguendo, the court were to find that appellee had a contract of two years with appellant, the contract would be barred by the Statute of Frauds, R.C. 1335.05. This statute, in pertinent part, states:
"No action shall be brought * * * upon an agreement that is not to be performed within one year of the making thereof; unless the agreement upon which such action is brought, or some memorandum or note thereof, is in writing and signed by the party to be charged therewith or some other person thereunto by him or her lawfully authorized." See, also, Pullar v. UpJohnHealth Care Serv., Inc. (1984), 21 Ohio App.3d 288, 295, 21 OBR 433, 441, 488 N.E.2d 486, 493.
Examination of the record indicates that neither the fee agreement nor the employment application signed by appellee has any mention of a contract for years. Consequently, the sole basis for the contract, if one was validly found to exist, would be the telephone conversation between DeNome and appellee. This contract, being purely oral, would be unenforceable under the statute and the trial court should have granted appellant's motion for a directed verdict or judgment NOV on this basis.
This court is aware that the Statute of Frauds can be overcome or rebutted by using the doctrine of promissory estoppel. Gathagan v. Firestone Tire  Rubber Co. (1985),23 Ohio App.3d 16, 23 OBR 49, 490 N.E.2d 923, at paragraph three of the syllabus; Mers, supra; and Kelly v. Georgia Pacific Corp.
(1989), 46 Ohio St.3d 134, 139, 545 N.E.2d 1244, 1249-1250.
Appellee did not raise the issue of promissory estoppel in her complaint, which alleges solely a breach of contract. The transcript does not indicate *Page 573 
that this equitable theory was discussed at trial. Further, there was no jury instruction on this issue. The transcript is also devoid of any colloquy between counsel and the trial court as to what instructions should be given and there is no objection, on the record, to any omission of a promissory estoppel instruction. Because promissory estoppel does not appear to have been raised or argued by the appellee at trial, it cannot be raised for the first time upon appeal.
Appellant's second assignment has merit.
The judgment of the trial court is reversed and this matter is remanded to the trial court with instructions to enter judgment for the defendant.
Judgment reversedand cause remanded.
MAHONEY, J., concurs.
DONOFRIO, J., dissents.
JOSEPH DONOFRIO, J., of the Seventh Appellate District, sitting by assignment.